Citation Nr: 9927023	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 1318 
is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to June 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 1996, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran died on January [redacted] 1996.  The death 
certificate reflects that the cause of the veteran's death 
was chronic myelomonocytic leukemia.

2. During his lifetime, the veteran was service-connected for 
psychotic-depressive reaction.

3. There is no competent evidence of record to relate the 
presence of the chronic myelomonocytic leukemia to the 
veteran's period of active duty or to his service-
connected psychiatric disability


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5,1998); Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1998).  The 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The appellant has argued that the veteran removed his life 
support shortly before he died and that he did this in a 
state of mind that was impaired by the service-connected 
psychiatric disorder.  However, careful review of the record 
fails to reveal any medical evidence which suggests that the 
veteran's chronic myelomonocytic leukemia, the documented 
cause of his death, was related to his period of service or 
to his service-connected psychiatric disability.  
Furthermore, the Board notes that the veteran was admitted to 
a VA hospital on January 22nd, 1996 for terminal care 
purposes.  During hospitalization, it was noted that the 
veteran's condition deteriorated secondary to the duration of 
his hematologic malignancy.  While a VA physician noted in a 
handwritten addendum to the hospitalization summary that the 
veteran required emotional support from his family and 
medication for his anxiety and depression and that he had 
confusion and had removed his oxygen supply and rejected 
other supportive treatment prior to his death, there simply 
is no objective medical evidence of record to establish a 
link between the veteran's service-connected psychiatric 
disorder and the leukemia.  The veteran's actions prior to 
his death, in the absence of competent evidence to the 
contrary, cannot be said to have caused or contributed 
substantially or materially to cause his death during what 
was identified as a terminal hospitalization for leukemia.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between the service-connected psychiatric disorder and the 
terminal leukemia are inherently incredible when viewed in 
the context of the total record.  While the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), she is not competent to 
determine that the etiology of a current disability is 
related to either the veteran's period of active duty or any 
other disorder.  Such a relationship, which involves a 
medical diagnosis, must be identified by an appropriate 
medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to her claim; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
cause of the veteran's death and it's relationship to service 
or a service-connected disability because the cause of the 
veteran's death and it's relationship to any causative factor 
or other disability, as noted above, are medical conclusions 
and lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a).

The Board further acknowledges that it has decided the 
current appeal for service connection for the cause of the 
veteran's death on a different basis than did the RO.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that she has not been prejudiced by the decision 
herein as her claim, based upon the merits of the issue 
inherently includes the assertion that it meets the threshold 
requirement of being well grounded.  See Meyer v. Brown, 9 
Vet. App. 425 (1996).


ORDER

Having found the claim for service connection for the cause 
of the veteran's death not well grounded, the appeal is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

